         Case 1:20-bk-11435-MB Doc 295 Filed 12/04/20 Entered 12/04/20 21:54:36                                                                     Desc
                             Imaged Certificate of Notice Page 1 of 5
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 20-11435-MB
Glostation USA, Inc.                                                                                                   Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0973-1                                                  User: sbeverC                                                               Page 1 of 4
Date Rcvd: Dec 02, 2020                                               Form ID: trc                                                               Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 04, 2020:
Recip ID                  Recipient Name and Address
40426786                + Lakeview Construction, Inc., 10505 Corporate Drive, Suite 200, Pleasant Prairie, WI 53158-1605

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 04, 2020                                            Signature:           /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 2, 2020 at the address(es) listed
below:
Name                               Email Address
Adam A Lewis
                                   on behalf of Creditor Silicon Valley Bank alewis@mofo.com adam-lewis-3473@ecf.pacerpro.com

Alan Craig Hochheiser
                                   on behalf of Creditor AmTrust North America Inc. on behalf of Technology Insurance Company, Inc.
                                   ahochheiser@mauricewutscher.com, arodriguez@mauricewutscher.com

Asa S Hami
                                   on behalf of Interested Party Courtesy NEF ahami@sulmeyerlaw.com
                                   pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com

Asa S Hami
                                   on behalf of Debtor Glostation USA Inc. ahami@sulmeyerlaw.com,
                                   pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com

Asa S Hami
                                   on behalf of Plaintiff GLOSTATION USA INC., a Delaware corporation, and Related Debtors and Debtors in Possession
        Case 1:20-bk-11435-MB Doc 295 Filed 12/04/20 Entered 12/04/20 21:54:36                                                          Desc
                            Imaged Certificate of Notice Page 2 of 5
District/off: 0973-1                                            User: sbeverC                                                          Page 2 of 4
Date Rcvd: Dec 02, 2020                                         Form ID: trc                                                          Total Noticed: 1
                                ahami@sulmeyerlaw.com,
                                pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com

Brian D Huben
                                on behalf of Creditor The Macerich Company hubenb@ballardspahr.com carolod@ballardspahr.com

Brian D Huben
                                on behalf of Creditor Mission Valley Shoppingtown LLC hubenb@ballardspahr.com carolod@ballardspahr.com

Brian D Huben
                                on behalf of Creditor West Valley Owner LLC hubenb@ballardspahr.com, carolod@ballardspahr.com

Catherine Schlomann Robertson
                                on behalf of Creditor Bohannon Development Company crobertson@pahl-mccay.com mle@pahl-mccay.com

Claire K Wu
                                on behalf of Plaintiff GLOSTATION USA INC., a Delaware corporation, and Related Debtors and Debtors in Possession
                                ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu
                                on behalf of Debtor Sandbox VR Cerritos LLC ckwu@sulmeyerlaw.com,
                                mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu
                                on behalf of Debtor Glostation Core USA Inc. ckwu@sulmeyerlaw.com,
                                mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu
                                on behalf of Debtor Sandbox VR Pop-Up LLC ckwu@sulmeyerlaw.com,
                                mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu
                                on behalf of Debtor Sandbox VR Ridge Hill LLC ckwu@sulmeyerlaw.com,
                                mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu
                                on behalf of Debtor Sandbox VR Oakbrook LLC ckwu@sulmeyerlaw.com,
                                mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu
                                on behalf of Debtor Sandbox VR San Mateo LLC ckwu@sulmeyerlaw.com,
                                mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu
                                on behalf of Debtor Sandbox VR Topanga LLC ckwu@sulmeyerlaw.com,
                                mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu
                                on behalf of Debtor Sandbox VR Mission Valley LLC ckwu@sulmeyerlaw.com,
                                mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu
                                on behalf of Debtor Sandbox VR Austin LLC ckwu@sulmeyerlaw.com,
                                mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu
                                on behalf of Debtor Glostation USA Inc. ckwu@sulmeyerlaw.com,
                                mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu
                                on behalf of Debtor Sandbox VR Colony LLC ckwu@sulmeyerlaw.com,
                                mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Claire K Wu
                                on behalf of Interested Party Courtesy NEF ckwu@sulmeyerlaw.com
                                mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Daren Brinkman
                                on behalf of Creditor Committee Committee of Unsecured Creditors office@brinkmanlaw.com
                                7764052420@filings.docketbird.com

Daren Brinkman
                                on behalf of Creditor Committee Committee Of Unsecured Creditors office@brinkmanlaw.com
                                7764052420@filings.docketbird.com

David S Kupetz
                                on behalf of Debtor Glostation USA Inc. dkupetz@sulmeyerlaw.com,
                                dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz
                                on behalf of Debtor Sandbox VR Cerritos LLC dkupetz@sulmeyerlaw.com,
                                dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
        Case 1:20-bk-11435-MB Doc 295 Filed 12/04/20 Entered 12/04/20 21:54:36                                                    Desc
                            Imaged Certificate of Notice Page 3 of 5
District/off: 0973-1                                        User: sbeverC                                                        Page 3 of 4
Date Rcvd: Dec 02, 2020                                     Form ID: trc                                                        Total Noticed: 1
David S Kupetz
                          on behalf of Debtor Sandbox VR Pop-Up LLC dkupetz@sulmeyerlaw.com,
                          dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz
                          on behalf of Debtor Sandbox VR Oakbrook LLC dkupetz@sulmeyerlaw.com,
                          dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz
                          on behalf of Debtor Sandbox VR Topanga LLC dkupetz@sulmeyerlaw.com,
                          dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz
                          on behalf of Debtor Sandbox VR Mission Valley LLC dkupetz@sulmeyerlaw.com,
                          dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz
                          on behalf of Debtor Sandbox VR Colony LLC dkupetz@sulmeyerlaw.com,
                          dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz
                          on behalf of Debtor Sandbox VR Austin LLC dkupetz@sulmeyerlaw.com,
                          dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz
                          on behalf of Debtor Sandbox VR Ridge Hill LLC dkupetz@sulmeyerlaw.com,
                          dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz
                          on behalf of Debtor Glostation Core USA Inc. dkupetz@sulmeyerlaw.com,
                          dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz
                          on behalf of Debtor Sandbox VR San Mateo LLC dkupetz@sulmeyerlaw.com,
                          dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

David S Kupetz
                          on behalf of Plaintiff GLOSTATION USA INC., a Delaware corporation, and Related Debtors and Debtors in Possession
                          dkupetz@sulmeyerlaw.com, dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com

Debra Riley
                          on behalf of Creditor ATEL Growth Capital dba ATEL Ventures driley@allenmatkins.com

Jason D Strabo
                          on behalf of Debtor Glostation USA Inc. jstrabo@mwe.com, cfuraha@mwe.com;rorloff@mwe.com

Jason D Strabo
                          on behalf of Creditor TriplePoint Capital LLC jstrabo@mwe.com cfuraha@mwe.com;rorloff@mwe.com

Krista M Enns
                          on behalf of Creditor Yonkers Associates LLC KEnns@beneschlaw.com, docket@beneschlaw.com

Michael St James
                          on behalf of Interested Party CB-1 COMMERCIAL CO LLC a Delaware limited liability company ecf@stjames-law.com,
                          stjames.michaelr101488@notify.bestcase.com

Roger F Friedman
                          on behalf of Defendant YONKERS ASSOCIATES LLC, a New York limited liability company rfriedman@rutan.com

Russell Clementson
                          on behalf of U.S. Trustee United States Trustee (SV) russell.clementson@usdoj.gov

Sophia Moraitis
                          on behalf of Creditor Lakeview Construction LLC smoraitis@sma-law.com

Steven Werth
                          on behalf of Debtor Sandbox VR Colony LLC swerth@sulmeyerlaw.com,
                          cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth
                          on behalf of Debtor Sandbox VR Austin LLC swerth@sulmeyerlaw.com,
                          cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth
                          on behalf of Debtor Sandbox VR Mission Valley LLC swerth@sulmeyerlaw.com,
                          cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth
                          on behalf of Debtor Sandbox VR Topanga LLC swerth@sulmeyerlaw.com,
                          cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth
                          on behalf of Debtor Glostation Core USA Inc. swerth@sulmeyerlaw.com,
        Case 1:20-bk-11435-MB Doc 295 Filed 12/04/20 Entered 12/04/20 21:54:36                                                Desc
                            Imaged Certificate of Notice Page 4 of 5
District/off: 0973-1                                         User: sbeverC                                                  Page 4 of 4
Date Rcvd: Dec 02, 2020                                      Form ID: trc                                                  Total Noticed: 1
                             cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth
                             on behalf of Debtor Sandbox VR Oakbrook LLC swerth@sulmeyerlaw.com,
                             cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth
                             on behalf of Debtor Sandbox VR San Mateo LLC swerth@sulmeyerlaw.com,
                             cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth
                             on behalf of Debtor Glostation USA Inc. swerth@sulmeyerlaw.com,
                             cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth
                             on behalf of Attorney SulmeyerKupetz swerth@sulmeyerlaw.com
                             cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth
                             on behalf of Debtor Sandbox VR Ridge Hill LLC swerth@sulmeyerlaw.com,
                             cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth
                             on behalf of Debtor Sandbox VR Cerritos LLC swerth@sulmeyerlaw.com,
                             cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

Steven Werth
                             on behalf of Debtor Sandbox VR Pop-Up LLC swerth@sulmeyerlaw.com,
                             cblair@sulmeyerlaw.com;mviramontes@sulmeyerlaw.com;dperez@sulmeyerlaw.com;swerth@ecf.inforuptcy.com

United States Trustee (SV)
                             ustpregion16.wh.ecf@usdoj.gov

William W Huckins
                             on behalf of Creditor Oakbrook Shopping Center LLC whuckins@allenmatkins.com
                             clynch@allenmatkins.com;mcatapang@allenmatkins.com


TOTAL: 58
         Case 1:20-bk-11435-MB Doc 295 Filed 12/04/20 Entered 12/04/20 21:54:36                                       Desc
                             Imaged Certificate of Notice Page 5 of 5
2100 B (12/15)


                                       United States Bankruptcy Court
                                                      Central District of California
                                                      Case No. 1:20-bk-11435-MB
                                                              Chapter 11

In re: Debtor(s) (including Name and Address)

Glostation USA, Inc.
4695 Chabot Drive, Suite 200
Pleasanton CA 94588



                       NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

The Claim No(s). listed below was/were filed or deemed filed under 11 U.S.C. § 1111(a) in this case
by the alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of
Claim Other than for Security in the clerk’s office of this court on 12/02/2020.



Name and Address of Alleged Transferor(s):                                            Name and Address of Transferee:
Claim No. : Lakeview Construction, Inc., 10505 Corporate Drive, Suite 200, Pleasant   Oakbrook Shopping Center, LLC
Prairie, WI 53158                                                                     c/o Oakbrook Center
                                                                                      350 N. Orleans St., Suite 300
                                                                                      Chicago, IL 60654-1607




                                        -- DEADLINE TO OBJECT TO TRANSFER --
The alleged transferor(s) of the claim is hereby notified that objections must be filed with the court
within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
cour t, the transferee will be substituted as the original claimant without further order of the court.


Date:     12/04/20                                                Kathleen J. Campbell
                                                                  CLERK OF THE COURT
